PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/114,997
Filing Date: 28 Jul 2016
Appellant(s): WANG et al.



__________________
Don D. Cha
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 11, 13-19, 40, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (JP 2013-254709), in view of Electrolytes NPL, Lux et al. (J. Electrochem. Soc., 160 (10) A1694-A1700 (2013), and Perron et al., (Can. J. Chem. 75: 1608-1614 (1997)), hereinafter Mizuno, Electrolytes NPL, Lux, and Perron. All references are of record. 
Note: 3 M to 5 M (M is molarity, mol/L) is equivalent to 5 m to 20 m (m is molality, mol/kg); equivalence was provided by applicant in the Remarks dated 14 May 2019.
Regarding Claims 1, 11, 13-15, 40 and 44, Mizuno teaches a battery having a cathode (positive electrode), anode (negative electrode) and an aqueous electrolyte. The aqueous electrolyte includes a sulfone salt (i.e., LiN(SO2CF3)2, lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) having a molarity (M, mol/L) of 0.01 M to 15 M, see e.g., paras. [0017], [0040]-[0042]. As noted by the applicant in the Remarks, submitted 14 May 2019, a 3 M to 5 M LiTFSI/water solution corresponds to a molality of about 5 m to about 20 m. Thus, Mizuno’s teaching of 0.01 M to 15 M overlaps with the claimed molality of at least 20 m. In the case where the claimed ranges "overlap or lie 
While Mizuno does not explicitly provide an example of a sulfone containing aqueous electrolyte, Lux shows it is known in the field of battery electrolytes to use a sulfone (i.e., LiTFSI) in aqueous electrolytes. Specifically, Lux teaches LiTFSI can be utilized as a salt in aqueous battery electrolytes because it displays favorable conductivity, solubility and stability even at elevated temperatures, see e.g., Conclusions on A1699, left column. Thus, it would be obvious to one having ordinary skill in the art the LiTFSI salt and the aqueous electrolyte disclosed by Mizuno are used in combination due to the favorable conductivity, solubility and stability such a salt displays in the aqueous electrolyte, even at elevated temperatures, as suggested by Lux. 
Further, Perron discloses specific conductivities (Ksp, mS/cm) of LiTFSI containing aqueous electrolytes for molalities ranging between 0 m to 9 m (see e.g., Fig. 
The molarity range taught by Mizuno, i.e., 0.01M to 15M, overlaps with claimed molality of at least 20 m. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II., A.MPEP 2144.05, II., A. In this case, the general conditions of the claim are disclosed (i.e., salt type (LiTFSI), salt concentration range (0.01 M to 15 M), and solvent type (aqueous)); it would not be inventive to discover optimum or workable ranges within these general conditions 
Moreover, the presence of a known result effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product, see e.g., MPEP 2144.05, II., B. Perron has recognized molality as a result effective variable for conductivity. Specifically, Perron shows molality (m, hence molarity M) is a result effective variable for conductivity (mS/cm), see Fig. 7; thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product. 
Finally, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). The Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103. Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. MPEP 2144.05, II., B. In this case, Mizuno teaches an electrolyte solution (solvent, salt and salt concentration) whose salt concentration may be selected to exhibiting good battery performance, paras. [0040]-[0041]. In order to meet the market demand for good battery performance, and given a finite number of solution (i.e., molarity between 0.01 M to 15 M, which overlaps with at least 20 m), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Regarding the solvent volume, Mizuno teaches an aqueous electrolyte as described abvoe. As evidenced by the Electrolytes NPL, it is understood by one skilled in the art that an aqueous electrolyte is made using water. Thus, Mizuno teaches the volume percent of water in the aqueous electrolyte relevant to the total solvent volume is 100%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding Claims 16-19 and 42-43, the prior art teaches a product that is identical or substantially identical in structure or composition. As such, the features of claims 16-19, and 42-43 would be necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01, I. and II. Further, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as obvious over Mizuno, Electrolytes NPL, Lux, and Perron, further in view of Yasuda (US 6,221,529), and Wang et al. (US 2013/0302697), hereinafter Yasuda and Wang (both of record).
Regarding Claims 2-4, Mizuno does not teach a cathode comprising Mg0.5AOOH. However, Mizuno teaches a cathode of a lithium metal oxide type, i.e., ABCn where A is Li, B is Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, etc., C is O and n is 2 or 3, see e.g., para. [0008]. Yasuda teaches lithium metal oxides such as lithium cobaltate and lithium nickelate (LiCoO2 and LiNiO2) have disadvantages of cost and decreased cycling capacity, see e.g., col. 1 lines 39-52. Instead, Yasuda proposes using a cathode comprising nickel oxyhydroxide to improve performance of a battery, to prevent dissolution of nickel, and prevent the occurrence of short circuit, see e.g., col. 2 lines 47- 54. Specifically, Yasuda teaches a cathode comprising X0.5AOOH, wherein A is a metal or an alloy of a metal selected from the group consisting of Li, Mg, Mn, Co, Ti, Zn, Al, Zn, Cr, Fe, Ni, Sn, Pb, H, Cu, Ag, Pd, Hg, Pt, Bi, Zr, and Au (i.e., nickel (or cobalt) 2 or HLixCoO2, 0 < x ≤ 1, see e.g., col. 3 line 63- col. 4 line 31). It would be obvious to utilize the cathode material of Yasuda for the lithium metal oxide cathode of Mizuno to improve performance of a battery, to prevent dissolution of nickel, and prevent the occurrence of short circuit. 
Yasuda does not disclose X in X0.5AOOH is Mg (i.e., Mg0.5NiOOH). However, Wang discloses there is a strong demand for batteries capable of storing more energy and delivering more power. The divalent magnesium ion (Mg2+) enables nearly twice as much charge to be transferred per weight or volume as lithium (Li+). Additionally, magnesium metal is more abundant and readily available, potentially enabling significant cost reduction to relative Li-ion batteries, see e.g., para. [0004]. Thus, it would be obvious to one having ordinary skill in the art to utilize magnesium cations for lithium to enable high energy density and to reduce cost. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Mizuno, Electrolytes NPL, Lux, and Perron, further in view of Lu (US 2014/0075745), Doe et al. (US 2012/0219856), and Singh et al. (Chem. Commun., 2013, 49, 149-151), hereinafter Lu, Doe and Singh (all of record).
Regarding Claim 5, Mizuno teaches a lithium, carbon or a magnesium compound can be used as the negative electrode, see e.g., para. [0009]. However, Mizuno does not teach Mg2M, wherein M is a metal or an alloy of a metal. 
Modifying the cathode of Mizuno and Yasuda with Wang's magnesium cations results in Mg2+ ions intercalated into nickel (or cobalt) oxyhydroxide which is sourced 2+) can be contributed therefrom to the cathode, thus capacity is not limited to the metal cations coming only from the electrolyte. Further, Doe teaches utilizing divalent magnesium (Mg2+), rather than the monovalent cation lithium (Li+) because magnesium enables nearly twice as much charge to be transferred, per weight or volume, than Li+, thus enabling high energy density. Furthermore, the abundance of Mg metal and readily available compounds containing Mg can enable significant cost reduction relative to Li-ion batteries, see e.g., para. [0003]. Doe uses an Mg-metal or Mg alloy as an anode because it results in significant gains in volumetric and gravimetric energy density compared to lithium insertion anodes, see e.g., para. [0168]. Thus, it would be obvious to one having ordinary skill in the art to use magnesium metal or magnesium alloy as the anode in Mizuno to achieve significant gains in volumetric and gravimetric energy density compared to lithium insertion anodes. Singh teaches conventional battery salts form a Mg2+ blocking layer on the Mg metal anode surface. It is possible to develop high voltage Mg systems via the use of conventional battery salts, if the anode system is changed from a Mg metal anode to a Mg-ion insertion-type anode, i.e., Mg2Sn. This change would negate the challenge posed by the Mg 2+ blocking layer on the Mg metal anode surface, see pages 149-150. Therefore, it would be obvious to one having ordinary skill in the art to use the Mg2Sn anode of Singh as the anode of Mizuno to negate the blocking layer while still providing the Mg ions to the cathode.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as obvious over Mizuno, Electrolytes NPL, Lux, and Perron, further in view of Huggins et al. (US 2010/0221596) and Singh et al. (Chem. Commun., 2013, 49, 149-151), hereinafter Huggins and Singh (all of record).
Regarding Claims 5-8, Mizuno teaches a lithium, carbon or a magnesium compound can be used as the negative electrode, see e.g., para. [0009], [0043]. However, Mizuno does not teach Mg2M, wherein M is a metal or an alloy of a metal, or specifically Mg2Ni. However, Huggins discloses the use of graphite presents a potential safety problem due to the formation of elemental lithium on the negative electrode side which can become significant for high current cells, see e.g., para. [0059]. Instead, Huggins suggests using hydrogen host materials (i.e., Mg2Ni) as the anodes in batteries to provide significantly higher specific energy and to avoid the safety problem, see e.g., Table 1, paras. [0060], [0062]-[0068]. Therefore it would be obvious to one having ordinary skill in the art to try the Mg2Ni anode of Huggins in the cell of Mizuno to achieve significantly higher specific energy and to avoid the safety problem observed in high voltage batteries. 
Further, Singh teaches it is possible to develop high voltage Mg systems via the use of conventional battery salts, if the anode system is a Mg-ion insertion-type anode, i.e., Mg2Sn. Insertion anodes of this type avoid the formation of an Mg 2+ blocking layer on the anode surface, see pages 149-150. Therefore, it would be obvious to one having ordinary skill in the art to use the insertion type anode Mg2Ni of Huggins as the anode of Yasuda to prevent a blocking layer from forming on the anode surface.

Claims 39 and 41 are rejected under 35 U.S.C. 103 as obvious over Mizuno et al. (JP 2013-254709) in view of Electrolytes NPL, Wainwright et al. (US 6,403,253), Lux et al. (J. Electrochem. Soc., 160 (10) A1694-A1700 (2013), Perron et al., (Can. J. Chem. 75: 1608-1614 (1997)), Yasuda (US 6,221,529), Wang et al. (US 2013/0302697), Lu (US 2014/0075745), Doe et al. (US 2012/0219856), and Singh et al. (Chem. Commun., 2013, 49, 149-151), hereinafter Mizuno, Electrolytes NPL, Lux, Perron, Yasuda, Wang, Lu, Doe, and Singh. All references are of record.
Regarding Claims 39 and 41, Mizuno teaches a battery having a cathode (positive electrode), anode (negative electrode) and an aqueous electrolyte. The aqueous electrolyte includes a sulfone salt (i.e., LiN(SO2CF3)2, lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) having a molarity (M, mol/L) of 0.01 M to 15 M, see e.g., paras. [0017], [0040]-[0042]. As noted by applicant in the Remarks, submitted 14 May 2019, a 3 M to 5 M LiTFSI/water solution corresponds to a molality of about 5 m to about 20 m. Thus, Mizuno’s teaching of 0.01 M to 15 M overlaps with the claimed molality of at least 20 m. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05, I.
While Mizuno does not explicitly provide an example of a sulfone containing aqueous electrolyte, Lux shows it is known in the field of battery electrolytes to use a 
Further, Perron discloses specific conductivities (Ksp, mS/cm) of LiTFSI containing aqueous electrolytes for molalities ranging between 0 m to 9 m (see e.g., Fig. 7). The specific conductivities between molal concentration of about 1 m to 9 m are about ≥ 40 mS/cm, with a peak conductivity (53 mS/cm) at about 4.3 m, see e.g., Fig. 7 and right column on page 1613. No data is provided above 9 m. The LiTFSI containing aqueous electrolyte having molalities between 1 m to 9 m have a specific conductivity of about 40 mS/cm, which according to Lux is considered "a high conductivity" value, see Experimental section on page A1694, “a high conductivity of 41 mS/cm”. As such, Lux and Perron suggest aqueous electrolytes having molal concentrations of LiTFSI between 1 m to 9 m are more than sufficient for batteries since these LiTFSI containing aqueous electrolytes have been shown to have a specific conductivity of about 40 mS/cm (Perron), which is considered a high conductivity (Lux). Thus, there is sufficient motivation for one of ordinary skill in the art to pursue molalities between 1 m to 9 m (as suggested by Mizuno) for the purpose of achieving LiTFSI containing aqueous electrolyte with high conductivities. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II., A.MPEP 2144.05, II., A. In this case, the general conditions of the claim are disclosed (i.e., salt type (LiTFSI), salt concentration range (0.01 M to 15 M), and solvent type (aqueous)); it would not be inventive to discover optimum or workable ranges within these general conditions unless there is evidence indicating such concentrations are critical. Applicant has not met the burden (in view of MPEP 716.02) for explaining any unexpected data for the new claimed range (i.e., at least 20 m) since no actual data is provided or discussed; thus, a determination cannot be made on whether there are unexpected results for the claimed range (at least 20). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s 
Moreover, the presence of a known result effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product, see e.g., MPEP 2144.05, II., B. Perron has recognized molality as a result effective variable for conductivity. Specifically, Perron shows molality (m, hence molarity M) is a result effective variable for conductivity (mS/cm), see Fig. 7; thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product. Meaning, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product in the range of 0.01 M to 15 M suggested by Mizuno, hence above 9 m for which no data exists in Perron.
Finally, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). The Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious 
While Mizuno teaches/suggests an aqueous LiTFSI containing electrolyte as set forth above, the pH thereof is not disclosed. However, Perron teaches favorable conductivity for aqueous electrolytes comprising LiTFSI are obtained at high molalities (e.g., around 2-9 m), see e.g., Fig. 7; these aqueous solution had a pH of 8.0, see e.g., Experimental, left column, page 1609. Apparently, there is a large decrease in conductivity at low concentration resulting from the long-range Coulombic force hiding most of the additional attractive interactions due to self association, see e.g., page 1613 right column. Thus, in view of Perron, one skilled in the art would be inclined to use aqueous solutions having alkaline (potassium hydroxide, sodium hydroxide, or lithium hydroxide) concentrations resulting in a pH of 8 to achieve favorable conductivity. Moreover, Mizuno teaches the aqueous electrolyte may include aqueous lithium hydroxide solutions (instead of potassium hydroxide aqueous solutions), see e.g., para. [0040]. Lux teaches aqueous LiTFSI containing electrolytes which utilize LiOH to obtain 
Regarding the solvent volume, Mizuno teaches an aqueous electrolyte. As evidenced by the Electrolytes NPL, it is understood by one skilled in the art that an aqueous electrolyte is made using water. For example, Wainwright makes a 1M aqueous electrolyte using water, see e.g., col. 9 lines 8-9. Thus, Mizuno, Electrolytes and Wainwright teaches the volume percent of water in the aqueous electrolyte relevant to the total solvent volume is 100%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
0.5AOOH. However, Mizuno teaches a cathode of a lithium metal oxide type, i.e., ABCn where A is Li, B is Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, etc., C is O and n is 2 or 3, see e.g., para. [0008]. Yasuda teaches lithium metal oxides such as lithium cobaltate and lithium nickelate (LiCoO2 and LiNiO2) have disadvantages of cost and decreased cycling capacity, see e.g., col. 1 lines 39-52. Instead, Yasuda proposed using a cathode comprising nickel oxyhydroxide to improve performance of a battery, to prevent dissolution of nickel, and prevent the occurrence of short circuit, see e.g., col. 2 lines 47- 54. Specifically, Yasuda teaches a cathode comprising X0.5AOOH, wherein A is a metal or an alloy of a metal selected from the group consisting of Li, Mg, Mn, Co, Ti, Zn, Al, Zn, Cr, Fe, Ni, Sn, Pb, H, Cu, Ag, Pd, Hg, Pt, Bi, Zr, and Au (i.e., nickel (or cobalt) oxyhydroxide with X being lithium intercalated therein, i.e., LiHNiO2 or HLixCoO2, 0 < x ≤ 1, see e.g., col. 3 line 63- col. 4 line 31). It would be obvious to utilize the cathode material of Yasuda for the lithium metal oxide cathode of Mizuno to improve performance of a battery, to prevent dissolution of nickel, and prevent the occurrence of short circuit. 
Yasuda does not disclose X in X0.5AOOH is Mg (i.e., Mg0.5NiOOH). However, Wang discloses there is a strong demand for batteries capable of storing more energy and delivering more power. The divalent magnesium ion (Mg2+) enables nearly twice as much charge to be transferred per weight or volume as lithium (Li+). Additionally, magnesium metal is more abundant and readily available, potentially enabling significant cost reduction to relative Li-ion batteries, see e.g., para. [0004]. Thus, it would be obvious to one having ordinary skill in the art to utilize magnesium cations for lithium to enable high energy density and to reduce cost. 
2M, wherein M is a metal or an alloy of a metal. 
Modifying the cathode of Mizuno and Yasuda with Wang's magnesium cations results in Mg2+ ions intercalated into nickel (or cobalt) oxyhydroxide which is sourced from the aqueous electrolyte. However, Lu discloses capacity of a battery is limited by metal cation concentration in electrolyte. It would be advantageous to use an anode material having magnesium metal because metal cations (Mg2+) can be contributed therefrom to the cathode, thus capacity is not limited to the metal cations coming only from the electrolyte. Further, Doe teaches utilizing divalent magnesium (Mg2+), rather than the monovalent cation lithium (Li+) because magnesium enables nearly twice as much charge to be transferred, per weight or volume, than Li+, thus enabling high energy density. Furthermore, the abundance of Mg metal and readily available compounds containing Mg can enable significant cost reduction relative to Li-ion batteries, see e.g., para. [0003]. Doe uses an Mg-metal or Mg alloy as an anode because it results in significant gains in volumetric and gravimetric energy density compared to lithium insertion anodes, see e.g., para. [0168]. Thus, it would be obvious to one having ordinary skill in the art to use magnesium metal or magnesium alloy as the anode in Mizuno to achieve significant gains in volumetric and gravimetric energy density compared to lithium insertion anodes. Singh teaches conventional battery salts form a Mg2+ blocking layer on the Mg metal anode surface. It is possible to develop high voltage Mg systems via the use of conventional battery salts, if the anode system is changed from a Mg metal anode to a Mg-ion insertion-type anode, i.e., Mg2Sn. This  2+ blocking layer on the Mg metal anode surface, see pages 149-150. Therefore, it would be obvious to one having ordinary skill in the art to use the Mg2Sn anode of Singh as the anode of Mizuno to negate the blocking layer while still providing the Mg ions to the cathode.

NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.
(2) Response to Argument
Applicant’s arguments begin on page 7 of 19 of the brief (dated 21 February 2021) and will be addressed in this section. 
Section A. (and other sections) appears to argue a high concentration of electrolyte (i.e., at least 20 m) provides unexpected high voltage. See also Sections E. and F. 
(section E)

    PNG
    media_image2.png
    153
    639
    media_image2.png
    Greyscale

(section F)

    PNG
    media_image3.png
    88
    648
    media_image3.png
    Greyscale

 It is noted that previously Applicant argued unexpected results for the claimed range of 8 m to 22 m (Remarks from 14 May 2019); however, as detailed in the Non-Final Rejection (18 Nov 2019) the evidence provided to support an argument of unexpected results was not persuasive. Among other reasons, the showing of unexpected results were not commensurate in scope with the claims, and there weren’t a sufficient number of tests both inside and outside the claimed range.  
At present, Applicant has not met the burden (in view of MPEP 716.02) for explaining the data for the new claimed range (i.e., at least 20 m) since no actual data is 

Sections B., C., and D. summarize the Mizuno, Luz and Perron references, respectively, and provide preliminary arguments, while Sections E. and F. further elaborate on various arguments. Examiner first addresses the references individually, then together.

Lux:
With respect to Applicant’s comments regarding Lux in section C., Applicant mentions the publication date of the Lux reference (16 Aug 2013) is less than one year from the earliest priority date (28 Jan 2014). It is unclear how this argument impacts the rejection. As a printed publication, published before the effectively filed date, the Lux reference is prior art under 102(a)(1). Unless applicant can show the Lux reference falls under the 102(b)(1)(A) or the 102(b)(1)(B) exceptions, the Lux reference is a proper piece of prior art. 
Applicant further asserts in Section F. (page 13 of 19) that Lux does not disclose using LiTFSI as electrolyte in an aqueous electrolytic solution. This argument is not persuasive in view of the title and conclusion of Lux, which explicitly suggests the use of sulfones (i.e., LiTFSI) in aqueous electrolyte containing batteries because it displays favorable conductivity, solubility, and stability even at elevated temperatures, see e.g., Conclusions, page A1699, left column, first two sentences.

Mizuno:
Section B. of the brief (pages 7-8 of 19) makes reference to EXHIBIT A (a machine translation of the Mizuno reference), citing various paragraphs thereof, to highlighting various concept disclosed by Mizuno. Applicant focuses on Mizuno’s teaching of an electrode material, improvements thereof, and the effects on the performance of the battery. Sections B. and F. also focus on the electrolytes disclosed in paragraph 40. It appears applicant is arguing the aqueous electrolyte solution is limited to aqueous hydroxide solution, and the examples thereof do not contemplate sulfones therein. Rather, Applicant argues the sulfone salts of Mizuno are only contemplated for use with organic solvents in light of the examples in para. [0050]. 

Perron:
Sections D., E., and F. argue Perron teaches away from the claimed invention (at least 20 m) since the conductivity of LiTFSI decreases after reaching a maximum at 4.3 m. Further, applicant argues none of the references disclose or suggest using high concentrations of sulfone salt as electrolyte as claimed. 

Applicant’s arguments with respect to Mizuno, Lux and Perron are not persuasive. Applicant appears to be arguing against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly 
Further, applicant’s arguments are not persuasive because patents are relevant as prior art for all they contain and nonpreferred and alternative embodiments constitute prior art. MPEP 2123, I., and II. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 
1132 (Fed. Cir. 1994). 
Examiner provides herein a manual translation of relevant paragraphs ([0040]-[0041]) of Mizuno; the complete manual translation of Mizuno is appended with this answer.


    PNG
    media_image4.png
    553
    1098
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    542
    1052
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    906
    1114
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    175
    1088
    media_image7.png
    Greyscale

Paragraph [0040] of Mizuno teaches the electrolytic solution is not particularly limited. There appear to be three different types of electrolytes:
                1. organic solvent-based electrolyte solution; examples include: ethylene carbonate, propylene carbonate, dimethyl carbonate, etc;
                2. aqueous electrolytic solution; examples include: aqueous potassium hydroxide, aqueous sodium hydroxide, and aqueous lithium hydroxide; according to Mizuno, one or more of the above may be used;
                3. an inorganic solid electrolyte.

Further, paragraph [0041] suggests appropriate salts (e.g., LiN(SO2CF3)2, LiTFSI), and their concentration in the electrolytic solution (i.e., between 0.01 M to 15 M; note that 3 M to 5 M is equivalent to 5m to 20 m; thus, the concentration of 0.01 M to 15 M of Mizuno overlaps with the claimed range of at least 20 m). 
While Mizuno does not explicitly provide an example of a sulfone (LiTFSI) salt in aqueous electrolytic solutions, the combination is suggested (made obvious by) Lux. Lux discloses it is known in the field of battery electrolytes to use a sulfone (i.e., LiTFSI) in aqueous electrolytes. Specifically, Lux teaches LiTFSI can be utilized as a salt in aqueous battery electrolytes because it displays favorable conductivity, solubility and stability even at elevated temperatures, see e.g., Conclusions on A1699, left column. Thus, it would be obvious to one having ordinary skill in the art the LiTFSI salt disclosed 
Perron, concerned with batteries (see first sentence of the abstract), discloses specific conductivities (Ksp, mS/cm) of LiTFSI containing aqueous electrolytes for molalities ranging between 0 m to 9 m (see e.g., Fig. 7). The specific conductivities between about 1 m to 9 m are about ≥ 40 mS/cm; a peak conductivity (53 mS/cm) is achieved at about 4.3 m, see e.g., Fig. 7 and right column on page 1613. No data is provided above 9 m. Lux teaches that a conductivity of about 40 mS/cm in a battery electrolyte is considered “a high conductivity”, see Experimental section on page A1694, “a high conductivity of 41 mS/cm”. Thus, the LiTFSI containing aqueous electrolytes of Perrron, having a specific conductivity of about 40 mS/cm, are considered high conducting electrolytes. Lux and Perron suggest aqueous electrolytes having molal concentrations of LiTFSI between 1 m to 9 m are more than sufficient for batteries since these LiTFSI containing aqueous electrolytes have been shown to have a specific conductivity of about 40 mS/cm (Perron), which is considered a high conductivity (Lux). Thus, there is sufficient motivation for one of ordinary skill in the art to pursue high molal concentrations, between 1 m to 9 m, by Mizuno for the purpose of achieving LiTFSI containing aqueous electrolyte with high conductivities. In contrast to applicant’s conclusion, while molal concentrations above 4.3 m decrease, such nonpreferred embodiments would not discourage one of ordinary skill in the art form utilizing 
Applicant argues there is no motivation to optimize result effective variables because the reference (Perron) shows an optimized concentration (i.e., 4.3 m) for obtaining a maximum conductivity (i.e., 53 mS/cm). This argument is not persuasive for the following reasons. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II., A.MPEP 2144.05, II., A. In this case, the general conditions of the claim are disclosed (i.e., salt type (LiTFSI), salt concentration range (0.01 M to 15 M), and solvent type (aqueous)); it would not be invention to discover optimum or workable ranges within these general conditions unless there is evidence indicating such concentrations are critical. As noted earlier, Applicant has not met the burden (in view of MPEP 716.02) for explaining any data for the new claimed range (i.e., at least 20 m) since no actual data is provided or discussed; thus, a determination cannot be made on whether there are unexpected results for the claimed range (at least 20). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of 
Moreover, the presence of a known result effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product, see e.g., MPEP 2144.05, II., B. Perron has recognized molality as a result effective variable for conductivity. Specifically, Perron shows molality (m, hence molarity M) is a result effective variable for conductivity (mS/cm), see Fig. 7; thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product. Meaning, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product in the range of 0.01 M to 15 M suggested by Mizuno.
Finally, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). The Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. When there is a design need or market pressure to solve a problem and there are a finite number of identified, 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                    

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.